In a medical malpractice action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated November 15, 1987, as directed him to pay the costs incurred in conducting a deposition of a nonparty witness outside the State pursuant to CPLR 3108.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Generally, expenses incurred in connection with depositions conducted pursuant to CPLR 3108 are to be borne by the respective parties, which expenses may be taxed as disbursements by the prevailing party (see, Wiseman v American Motors Sales Corp., 103 AD2d 230, 241; see also, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3108:5, at 379; C3103:5, at 301). Here, however, the defendant Kingsbrook Jewish Medical Center alleges in its brief on appeal that during oral argument on the plaintiff’s application, which was not transcribed, the plaintiff’s counsel represented to the court that the plaintiff would bear all costs incurred in connection with the requested deposition. The plaintiff has neither conceded nor denied this allegation either in its main brief or its reply brief. In view of this uncontroverted allegation, we conclude that the Supreme Court did not err in directing that the plaintiff bear all costs in connection with the requested deposition. Mollen, P. J., Brown, Kunzeman and Kooper, JJ., concur.